241 S.W.3d 419 (2007)
Clarence SHORT, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 89537.
Missouri Court of Appeals, Eastern District, Division One.
December 18, 2007.
Timothy J. Forneris St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Jayne T. Woods, Asst. Attorney General, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J. and ROBERT G. DOWD, JR. and KENNETH M. ROMINES, JJ.


*420 ORDER
PER CURIAM.
Clarence Short ("Movant") appeals from the denial of his Rule 29.15 motion for post-conviction without an evidentiary hearing. Movant contends the motion court erred in denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing because he pleaded facts showing his trial counsel was ineffective for failing (1) to submit a jury instruction on second-degree endangering the welfare of a child, (2) to call Movant to testify at his suppression hearing, and (3) to object to the State's multiple playing of the videotaped reenactment.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The motion court's findings of fact and conclusions of law are not clearly erroneous. Rule 29.15(k). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).